﻿Permit me, on behalf of the Sierra Leone delegation, to extend to you, Mr. President, our warmest fraternal felicitations on your unanimous election to the high office of President of the thirty-fourth session of the General Assembly. Sierra Leone is indeed happy to see you conducting the deliberations of this body during this session. Your long and active involvement with the United Nations, your devotion and dynamic contribution to the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples and to the non- aligned movement, all qualify you for the high office to which you have been elected. My delegation is therefore convinced that an African of your calibre and experience will undoubtedly conduct the deliberations of this Assembly to the satisfaction of every State rep-resented here. We have no doubt on that score and, to that end, I pledge the co-operation of my delegation. We also find it reassuring that you come from a country, the United Republic of Tanzania, that has over the years been in the vanguard of the liberation struggle for the vindication of the rights of man, particularly in southern Africa.
144.	I should also like to thank your predecessor, Mr. Indalecio Lievano for having performed his task so admirably during the thirty-third session of the General Assembly. We place on record my Government's appreciation of his contributions.
145.	Before I proceed any further, please allow me, Sir, to pay a tribute at this juncture to a comrade in arms in the liberation struggle. I refer to the demise of President Agostinho Neto, the late President of the People's Republic of Angola. In his death, the cause of the rights of man has suffered a loss, for he was indeed a valiant fighter who found no sacrifice too great for the cause of the liberation of man. May his soul rest in peace.
146.	When it was founded 34 years ago, the United Nations had many laudable objectives, including the need to save succeeding generations from the scourge of war, to promote social progress and better standards of life in larger freedom, to inculcate in nations the practice of tolerance and living together in peace with one another as good neighbours, and to utilize international machinery for the promotion of the economic and social advancement of all peoples. Since then, it has remained an indispensable forum for the rationalization and harmonization of divergent political, economic, social and cultural views, in the pursuit of those objectives.
147.	We are assembled here once again for another three months to reassess the progress and achievement which mankind has made in the pursuit of those objectives, which are today as valid as when they were first postulated some 34 years ago, for they represent in truth the eternal verities of our world.
148.	Sierra Leone, like most other States Members of this Organization, shares an abiding faith in its existence and in the pursuit of the objectives to which I have just referred. Our annual session affords us the opportunity of reflecting on those principles and objectives and on the continued usefulness of the Organization. In that regard, we note that the Organization has not always been as effective as most of us would have wished in facing up to certain crucial issues. But despite its short-comings, the existence of our Organization has, over the years, transformed the relations of Member States from confrontation to co-operation. That is as it should be, for it is the raison d’être of the United Nations to provide a common platform for the international community in its collective search for solutions to common global problems.
149.	The potential for mankind to achieve its finest hour in international economic co-operation and development has never been greater. Ironically, the prospects of its realizing that potential are, for the moment, bleak, gloomy and uncertain. The potential is at its greatest because mankind has today at its disposal unparalleled human, financial, managerial, institutional and technological resources to transform the face of our one earth into something brilliant, prosperous and efficient. Indeed, mankind has the capacity to ensure an equitable and widespread application of the benefits of modern science and technology for a crucial and effective improvement in the quality of life throughout the globe. However, our aspirations and even our most reasonable expectations have been thwarted and frustrated by men who are hesitant or afraid to share their know-how, to transfer their skills and to inject financial resources into those countries which are in greatest need. This hesitation may well be the product of a pusillanimous and less-than-magnanimous spirit and it manifests itself today all too glaringly in the new restrictive protectionism, inflation and monetary instability, contraction in foreign trade, recession in domestic growth and the painful pangs experienced by countries like mine in financing meaningful development along the paths and within the time-frame we had anticipated.
150.	The problems confronting the international com-munity call for urgent and imaginative solutions and not for distracting and enervating debates on procedure and methodology. The negotiations of the United Nations are replete with examples of these wranglings: the Committee of the Whole Established under General Assembly Resolution 32/174, the Preparatory Committee for the New International Development Strategy for the third United Nations development decade and even most, if not all, of the working groups of UNCTAD abound with examples of long-drawn-out procedural cavilling. In an Organization which accommodates as many ideologies, cultural attitudes, religious persuasions and political differences as there are States Members, it is understandable that there must be divergent ideas about the best ways of affecting our programmes. However, it is our view that the wranglings have been stretched to the point of fatuity and sterility.
151.	As we make ready to face the seemingly daunting challenges of a new decade, we must record our extreme disappointment at the dissipation of the resources available to man and the lack of application of those resources towards productive and human ends. And the decade of the 1970s will long be remembered as the era in which the global economy sank into a severe depression and the spectre of economic and social dislocation became a near-reality for almost every State.
152.	Indeed, as the decade of the 1970s comes to a close, there is evidently hardly any room for comfort for any of us here. The current decade witnessed the addition of a new dimension to the now almost familiar, if uncomfortable, global polarity of East-West confrontation, namely the North-South dialogue, a process that has so far very little to record by way of achievement, but on whose successful conclusion may well depend the peace of our one world.
153.	UNCTAD continues to be a focal-point for crucial discussions on international socio-economic cooperation and development matters. My Government Wishes to place on record its appreciation for the work done by the UNCTAD Secretariat. This body continues to be a vehicle for espousing the third world's views on trade and development issues in their most useful and refreshing light. It was no accident, therefore, that the debate at the last session of UNCTAD in Manila was significantly focused on the need for fundamental structural changes within the international economic community and for a redefinition of the relationship between the various units in the structural chess-board of modern international economic relations.
154.	My Government believes that there is every virtue in pursuing the broader objectives which the international community has come to accept in the mid- 1970s as not only expressive of global interdependence but necessary for the continued survival and viability of the world as a whole. Of course, every State Member of the United Nations has been buffeted, in one way or another, by the billows of the recession as they smite the world economy; but the group of States that has been most vulnerable are the developing countries, and for them the problem in reality is not recession but slow and tortuous strangulation, as their socio-economic development programmes are brought to a grinding halt for lack of resources and they painfully founder and may soon go under.
155.	It is therefore my delegation's view that there should be a global approach to the transfer of real resources in all their related forms, for this is a necessary concomitant for the establishment of a New International Economic Order. Such resources- should be provided on a continuous, predictable and increasingly assured basis.
156.	The role of multilateral development institutions, whether regional or global, in the development process, particularly of the developing countries, is of crucial importance today. Consequently, it is desirable that access to the funds of these institutions be consistent with the objectives and priorities compatible with over-all sustained growth. It is therefore important that there be a determined resolution to increase the funds available to multilateral development institutions, to enable them to embark on their activities. Commensurate with this, there is a need for improvement in the aid practices of these institutions, particularly with regard to local cost programme-financing, which has inevitably reduced their net effect.
157.	Furthermore, most developing countries today have to contend with large deficits in their balance of payments, mostly induced by external factors which it is far beyond their competence to control, in addition to a shortage of long-term capital inflow to support investment and development. The international monetary system is proving ineffective in dealing with these problems primarily because it was not designed with these countries in mind. The prevailing system prescribes restrictive adjustment measures, having very little relevance, if any, to the socio-political circumstances and the problems of long-term restructuring in developing countries.
158.	Moreover, the heavy burden which this approach has placed on the developing countries has dampened their development efforts and in some cases aborted them, A system is therefore needed whereby the IMF will play a more responsive and effective role in financing intermediation relative to the special circumstances of the developing countries. This proves all the more the necessity for a world conference wherein monetary problems, not only of the developed countries but also of the developing countries, could be seriously addressed, a conference which would lead to the creation of a new international monetary order responsive to, and in tune with, the circumstances of our time.
159.	A burden that has proved the common lot of nearly all countries here today is the energy crisis. Long-term prospects for sustained economic growth become unpredictable and uncertain because we cannot reasonably confirm the continued availability of energy, which is increasingly being priced out of reach. Traditional economics did not isolate or ascribe to energy the significance which it has now come to assume as a factor of production in the last quarter of the twentieth century. The inclusion in our agenda of a separate item on new and renewable sources of energy underscores the crucial importance which the international community must attach to this problem.
160.	For developing countries, the energy crisis is more than just an energy crisis; it is a crisis for survival, particularly for non-oil-producing Members of this fraternity of States. It is time, therefore, that the inter-national community paid attention to the plight of the oil-importing developing countries. In this connexion, therefore, the forthcoming United Nations Conference on New and Renewable Sources of Energy should address itself to the provision of this all-important and indispensable factor on terms which will accelerate development in the least-developed countries and ensure the continued lubrication of the industrial sinews of the world on a more assured basis.
161.	In the meantime, the international community should take immediate ameliorative steps to help the non-oil-producing countries whose economies, and the very fabric of whose societies, are faced with imminent stagnation and break-down as a result of the energy crisis.
162.	It is true that a New International Economic Order cannot be affected overnight, and this is not what we are asking for. What we do ask for is a reform of the system to permit greater participation and sharing of the benefits of world prosperity. Indeed, world peace not only means the end of world conflict, but also relates to justice in the relations between States and between members of the same States.
163.	In the light of the foregoing, as we stand on the threshold of the 1980s, the necessity to achieve the goals and objectives of the New International Economic Order has never been more compelling, and as we prepare the international development strategy for the 1980s we trust that this Organization will be able to incorporate into that strategy the necessary goals and objectives which will ensure that we do not miss the opportunity to resolve our problems in a manner more congruent with the needs of our time and the future.
164.	Even in the last quarter of the twentieth century, nation-States are still emerging as members of the inter-national community. This itself is a reflection of the aspiration with which we were imbued some 34 years ago in San Francisco to enable the peoples of the world to live in larger freedom. This hope was concretized, in 1960, in the now-seminal resolution 1514 (XV) on the right of self-determination of peoples. Regrettably, however, this hope is yet to be universally realized.
165.	It is, therefore, a matter of satisfaction and it is with some pride that Sierra Leone, as a member of the Special Committee on decolonization, welcomes Saint Lucia's emergence as a free, independent and sovereign State to take its rightful place in this council of nations. We congratulate it and feel confident that it will live up to the principles and objectives of this Organization.
166.	However, the hope for larger freedom for the peoples of the world is still to be fully realized, for there are areas of our one world, particularly in southern Africa, still under colonial and racist domination epitomizing the denigration of man in its cruellest form. Southern Africa, where racism is enthroned as an official policy, compounded by a complex criss-cross of economic and other interests, remains today the supreme challenge to the yearning of oppressed peoples to achieve the right of self-determination and to flourish in that larger freedom predicated in San Francisco some 34 years ago, without regard to creed or colour. 
167.	The South African apartheid regime continues to perpetuate its odious policies despite the untiring efforts by this world body to condemn its inhuman activities and make it abjure its ways, which are not only inconsistent with the principles of human rights but contrary to the essence of man. There, in South Africa, man is still subjugated, denied his basic rights, exploited and discriminated against because of the colour of his skin. Every so often we hear of wrongful arrests and imprisonment, brutality and torture by the police, the victims only distinguishable by the colour of their skins.
168.	Suppression and maltreatment continue unabated in deliberate defiance of the will of this Organization and world opinion. The collaborators of apartheid who publicly condemn it but surreptitiously encourage it by business and other links should hold themselves responsible for this and at the bar of public opinion are as guilty as the regime itself.
169.	Permit me to draw the Assembly's attention to the current visit of a South African rugby team to the United Kingdom. The Commonwealth Heads of Government, at their Gleneagles meeting in 1977, arrived at a formula on sporting links with South Africa, which was reproduced in the Commonwealth statement on apartheid in sport and attached to the final communiqué issued in London in 1977, and here I quote it:
"Heads of Government specially welcome the belief, unanimously expressed at their meeting, that in the light of their consultations and accord there were unlikely to be future sporting contacts of any significance between Commonwealth countries or their nationals and South Africa, while that country continues to pursue the detestable policy of Apartheid."'
170.	It is, therefore, a matter of extreme regret and pain that Her Britannic Majesty's Government, and particularly its Secretary of State for the Home Department, did not see the inadvisability of letting that team into the United Kingdom. The fact that it has been allowed to take place may well undermine confidence and cause a breach in the dike against apartheid. If we allow this to happen, we are giving succour and comfort to the practitioners of that odious policy, and that is not what we want or are seeking.
171.	The question of Namibia has remained one of the gravest challenges to the authority of the United Nations. First by outright defiance and now by one subterfuge after another, South Africa has set its will against the international community in the latter's attempt to find a solution to the plight of that unfortunate Territory, to ensure its transition to independent statehood,
172.	In addition to its despicable policies within South Africa itself, the apartheid regime has set itself up as a predator on neighbouring African countries and has, over the period, been carrying out a series of aggressive air raids and military attacks against Angola and it has lent similar support to the regime in Rhodesia in its attacks against neighbouring Zambia and Mozambique, a situation that is manifestly a threat to international peace and security. South Africa, in truth, is today the problem child of the international community.
173.	In the latest move in a series of intrigues to frustrate the aspirations of SWAPO and exclude that organization from any further political activity in Namibia, the South African apartheid Government has instituted a puppet National Assembly with so-called legislative powers in preparation for the conferment of a sham independent status. I would reiterate Sierra Leone's continued support for Security Council resolutions 385 (1976), 435 (1978) and 439 (1978) and our recognition of SWAPO as the sole authentic representative of the Namibian people and we condemn any and every attempt by the South African racist regime to-subvert the United Nations formula for self- determination and independence for Namibia.
174.	Zimbabwe has, today, presented the international community with a test to prove peaceful negotiations as a viable alternative to war, as a means of achieving self-determination and independence. The recent Commonwealth Heads of Government meeting in Lusaka adopted a formula which, with the backing and full support of the United Kingdom Government, which still bears- legal responsibility for that Territory, holds out a prospect for accommodation and reconciliation to -the inhabitants of that troubled Territory.
175.	That is a process with which the Government of Sierra Leone fully identifies, but at the end of the day the current exercises in London must give birth to a Government that is both representative and reflective of the wishes of the majority of the people of that Territory and Zimbabwe should have genuine independence.. At this juncture, all that the international community could wish is that sanity and goodwill prevail at Lancaster House in London, and this, we believe, is not too much to ask at this stage. We all watch with ambition the transition of Rhodesia into a free, sovereign and genuinely independent Zimbabwe.
176.	The Middle East is yet another area of our turbulent world yearning for peace, whether it be in the trials, the tribulations and the severe and desperate plight of the people of southern Lebanon or in the Palestinians' desire to achieve a State of their own.
177.	Some 30-odd years ago, the walls of this Organization were reverberating with passionate and clamorous calls for the creation of a State for a people that had, in the annals of man's inhumanity to man, suffered some of the most cruel and brutal manifestations of that inhumanity, epitomized in its being scattered all over the world in the Diaspora and in the unspeakable horrors of the gas chambers of the Nazi holocaust.
178.	The conscience of the international community was moved, and the basic humanity residing in the breast of that community saw the justice of the case and responded in 1947 by the creation of a State for the people of that Diaspora. This resulted in the birth, in 1948, of what today we know as the State of Israel, [t is, therefore, to us one of the saddest and most inexplicable paradoxes of the human condition that that State should itself today be seen wittingly or unwittingly to be the cause of yet another Diaspora, by setting its face granite-like against the creation of a State for a people that is enduring a fate not very dissimilar from its own. The State of Israel owes its existence, I dare say, to the response of the international community in putting right centuries of wrongs the Jewish people had had to suffer.
179.	Let Israel, therefore, have the courage, the de-termination and, I implore it, the basic humanity to let the Palestinians have what was granted it some 30-odd years ago, namely, the right to self-determination, to a State of their own within which they would be able to mould and shape their own destinies.
180.	Let Israel, therefore, not allow psychological fears born of insecurity and scarred memories nurtured on suspicion to stand between it and this humane and basic objective.
181.	This is the challenge I believe the rest of mankind can throw out to the Israeli leadership to see if it has the courage, the magnanimity, the creative imagination and, indeed, the humanity to rise up to that challenge. It is time the challenge was taken up. Time, decidedly, is running out, for failure to meet that challenge is yet to record and endorse another bleak chapter in the annals of man's inhumanity to man. But this time round, the State of Israel, yesterday the victim, will today be the perpetrator. The friends and even those who are not friends of Israel would not wish this accolade to be granted to it.
182.	The solution to the problem does not, in our view, lie in limited peace treaties, however well- intentioned, for there can be no vicarious parties. The Palestinians themselves must be involved in the search for a solution. A further requirement for a comprehensive and lasting solution to the Middle East problem is the withdrawal of Israel from occupied Arab territories, with the right of all, including Israel and the Palestinians, to live within recognized and secure boundaries.
183.	Peace-keeping is the vocation of the United Nations. This is inevitable, and it should be so, given the fact that we have as Members a collectivity of sovereign States with disparate and clashing interests. Over the years, the Organization has embarked, even in the midst of controversy, on this calling with commendation. We take this opportunity to pay a tribute to the men who have staffed the operational forces in the field over the years. For the success of a peace-keeping operation, the support and understanding of the parties themselves concerned in the dispute, the understanding and support of Member States themselves, and, indeed, of the general international community, are vital. For peace-keeping, as it has been said, is an invaluable addition to the armoury of peace at man's disposal, especially in circumstances where the very fabric of the international community is threatened with imminent collapse. We must therefore devise ways and means of making this process more systematic, reliable and immediately available as circumstances require, for it is, indeed, the veritable complement to peace-making; you cannot make peace if you cannot keep it.
184.	One of the resources at man's disposal for the improvement of his circumstances is technology and, like the sorcerer's apprentice, man's evil genius has indulged itself in a near-fatal fascination with this modem magic wand in the accumulation, over the years, of awesome and destructive armament. The gravity of this position impelled this Organization to call last year for the tenth special session of this Assembly, dedicated to disarmament, to see how this evil and destructive streak in man could be held in check. For the arms build-up was considered to be not only a threat to international peace and security, but also an unconscionable waste of the world's resources, which only impoverishes man both spiritually and materially, and does not contribute to his general welfare.
185.	There was one common theme running through that special session on disarmament, namely the imperative necessity for the reduction of the arms build-up, leading to complete disarmament. It is therefore gratifying to my delegation to learn, a year after that special session, of the conclusion of the second SALT Treaty. This may be a small step in the process, but it is a step that holds out hope for mankind and deserves the support of the whole international community.
186.	It is time it was realized that the survival of the world can be secured not by a balance of terror, but rather by the building up of mutual confidence—a fact that is becoming increasingly clearer every day, as manifested in the increasing and inevitable interdependence of our one world.
187.	The universal respect for the observance of human rights and fundamental freedoms is central to international economic and social co-operation. For at the end of the day, it is the individual who is the centre of our preoccupation and exertions at the international level, and the well-being of the individual should be the measure of our efforts and of our concern. It is therefore proper that this Organization should concern itself with the promotion and advancement of human rights. It is consequently a cause for some gratification to my delegation to note that over the past year some progress has been made in this direction, both on the regional and international levels.
188.	At the regional level, for example, the Organization of African Unity at the sixteenth ordinary session of its Assembly of Heads of State and Government, held in Monrovia from 6 to 20 July 1979, set up a committee of experts with a view to studying the possibility of setting up a committee on human rights for Africa. Also, at the conclusion of the last Meeting of Heads of Government of Commonwealth Countries, held in Lusaka from 1 to 7 August 1979, it was decided to study the possibility of setting up a Commonwealth Human Rights Commission. These developments augur well for the cause of human rights. We look forward to the institution of these bodies.
189.	At the international level, one derives some hope from the alacrity with which the international community responded to the plight of the Indo-Chinese refugees by attending the international conference in Geneva in July this year.  It is the belief of the Sierra Leone delegation that a strict observance of and adherence to human rights would not have given rise to this situation. The fate of the Indo-Chinese refugees, because of its attendant drama, displayed in its most cruel form the tribulations of refugees. And we have been told that in Africa alone there are 4 million refugees. Refugees, in our view, are the product of a disregard for human rights and the fundamental freedoms of the human person. It is therefore incumbent on each and every State represented here, as members of the international community, to act in such a way that the tide of refugees is stemmed and turned off, and that individual may live safe and secure within their respective communities. Refugees, whatever the cause, are a standing indictment of the international community.
190.	I cannot conclude my remarks without reference to the work and devotion of our distinguished Secretary-General and his staff, in keeping alive in our breasts the collective hope of humanity that man can have, and does deserve, a better future. The Secretariat of the United Nations has over the years, with its devotion and assiduity, tried to keep us together in our collective search for that better future. They deserve our gratitude, and they should not, in our view, be apotheosized in a shimmering glass tower 40 storeys high, and the United Nations itself is not so dangerous a place as some sceptics would have us believe.
191.	Finally, as we begin the thirty-fourth session of the General Assembly, we still find ourselves compelled to contend with some of the serious economic, social and political problems of our time, problems which are themselves a reflection of the international community we have to live in. Time was when nation- States seemed capable of pursuing survival, even in isolation. Today we live in an era of interdependence. In fact, this is the purpose of our annual sessions when, from this podium, as representatives of our States, we come here to reflect aloud on our collective search for solutions to these problems.
192.	As we conclude yet another decade and are about to start a new one, we believe that we have enough blueprints for a solution to these problems. What is now required of the international community is to summon the necessary political will to translate these blueprints into programmes of action. This is the challenge of the 1980s and it is our belief that it is only by a positive response to that challenge that man can survive into the next century in his eternal quest for freedom and self-being. We owe it to ourselves and to posterity. Let us continue.